Mr. Justice Scott
delivered the opinion of the court.
This action is by the defendant in error to recover a balance alleged to be due on a written contract for services in caring for and harvesting a certain tract of land planted to beets. The court rendered judgment in favor of the' plaintiff in the suit in the sum of $56.50, which amount was admitted to be due plaintiff for services performed under the contract, but who alleged a counter claim of one hundred dollars for damages occasioned by delay in harvesting the beets caused by plaintiff’s alleged refusal to perform the remainder of the service as agreed.
The court denied this counter claim, and inasmuch as the finding and judgment was rendered on conflicting evidence, the judgment will not be disturbed.
The judgment is affirmed.
Garrigues, C. J., and Denison, J., concur.